Citation Nr: 9920844	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  95-35 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel




INTRODUCTION

The veteran had active service from December 1969 to June 
1993.  In December 1993, he claimed service connection for a 
number of disorders, including abdominal pain that he said 
began in 1986.  This appeal arises from an August 1994 rating 
decision by the Washington, DC, Regional Office (RO) that 
granted service connection for several disabilities and 
denied service connection for several others, including 
abdominal pain.

When the veteran filed his claim, he was employed in Saudi 
Arabia, so the claim was adjudicated by the Washington, DC, 
RO.  In April 1995, he reported that his permanent address 
was in the eastern half of Pennsylvania, and asked that his 
file be transferred to the Philadelphia RO.

The Board of Veterans' Appeals (Board) notes that, in a July 
1995 Notice of Disagreement (NOD), the veteran contended that 
abdominal pain and diarrhea began while he was stationed in 
the Persian Gulf.  A September 1997 rating decision denied 
service connection for an undiagnosed illness manifested by a 
gastrointestinal disorder, and a February 1998 Supplemental 
Statement of the Case addressed that issue.  The transmittal 
letter with the Supplemental Statement of the Case gave the 
veteran 60 days to comment, to indicate whether he had stated 
his case completely so that the appeal could be processed 
without waiting for expiration of the 60-day period, or to 
perfect appeal as to any new issue.  In a March 1998 letter, 
the veteran stated that he had right upper quadrant pain, but 
had no additional evidence to be considered.  The Board views 
that letter as the veteran's indication that he had stated 
his case completely and that the appeal should be processed 
without waiting for expiration of the 60-day period.  We do 
not view the letter as an NOD as to the September 1997 rating 
decision.  First, unlike in his July 1995 NOD, the veteran 
did not call it a NOD and, second, he did not express therein 
the desire for appellate review of the September 1997 rating 
decision as is required for an NOD by 38 C.F.R. § 20.201.  
Thus, the issue of service connection for an undiagnosed 
illness manifested by a gastrointestinal disorder is not in 
proper appellate status and is not before the Board.


FINDINGS OF FACT

The claim for service connection for a gastrointestinal 
disorder is not plausible under the law, as it is not 
accompanied by adequate supporting medical evidence.


CONCLUSION OF LAW

The claim for service connection for a gastrointestinal 
disorder is not well grounded.  38 U.S.C.A. §  5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The veteran's service medical records include one dated in 
April 1970, at which time he complained of diarrhea and 
nausea.  The record did not reflect a diagnosis, but Lomotil 
was prescribed.  A June 1970 record showed complaints of 
stomach cramps and diarrhea, and Lomotil was again 
prescribed.  On a January 1986 record, the veteran gave a 
four-day history of intermittent vomiting, diarrhea, 
headaches, and right lower quadrant pain.  On examination, 
the abdomen was soft and there was no hepatosplenomegaly, but 
bowel sounds were hyperactive and there was right upper and 
lower quadrant tenderness.  The skin was slightly jaundiced, 
and the assessment was viral gastroenteritis/influenza with 
liver involvement, "rule out" hepatitis, "rule out" 
mononucleosis.  The veteran's service medical records do not 
show complaints or treatment of any other gastrointestinal 
disorders.

Examinations conducted in November 1986, January 1988, 
October 1989, October 1990, October 1991, and November 1992, 
as well as a retirement examination conducted in April 1993, 
did not reveal any complaints or findings of a 
gastrointestinal disorder.

At a March 1994 VA examination, the veteran did not complain 
of a gastrointestinal disorder and, on examination, his 
abdomen was soft, nontender, and without masses.  X-ray 
studies with barium enema and air contrast revealed several 
diverticula in the sigmoid colon, and no other abnormalities.

On a March 1995 outpatient treatment record, the veteran gave 
a three-month history of right upper quadrant pain, but was 
asymptomatic on examination.  He planned to leave the country 
soon, so an abdominal ultrasound was scheduled.

An April 1995 abdominal ultrasound by Carlisle Imaging 
Associates showed that the liver, spleen, pancreas, 
gallbladder, and common hepatic duct were normal and there 
was no abnormal dilation of the abdominal aorta to suggest 
aneurysm.  The examination was negative.

At a September 1995 Persian Gulf War protocol examination, 
the veteran reported that abdominal pain began while he was 
stationed in the Persian Gulf, that he had intermittent 
diarrhea for about three months after his return from the 
Persian Gulf, and that he currently had right upper quadrant 
pain.  On examination, the abdomen was soft, and there was no 
rebound, rigidity, guarding, hepatomegaly, or masses, but 
there was mild tenderness in the right upper quadrant.

A September 1995 VA computerized tomography scan, with and 
without contrast, found the liver, spleen, pancreas, and 
kidneys of normal size and configuration.  The ureters were 
unremarkable, the abdominal aorta was of normal course and 
without evidence of aneurysmal dilation or periaortic 
adenopathy, and the bowel pattern was unremarkable.  It was a 
negative study.

An October 1995 upper gastrointestinal series, conducted to 
rule out hiatal hernia and gastroesophageal reflux disease, 
noted that the distal esophagus appeared normal and the 
stomach, pyloric canal, and duodenum were not remarkable.  
The study was normal.

On an October 1995 VA outpatient treatment record, the 
veteran complained that he still had nausea, "fullness," 
right upper quadrant pain, and that "stomach gases come up 
in my throat."  The examiner noted that an upper 
gastrointestinal series and a computerized tomography scan 
were both normal.  On examination, the abdomen was soft and 
nontender.  The assessment was right upper quadrant pain and 
epigastric discomfort of questionable cause.  The veteran was 
referred to the surgery clinic to rule out H. pylori 
infection.  A consultation sheet from the surgery clinic 
noted that the upper gastrointestinal series was normal and 
that there was no evidence of H. pylori gastritis.

In April 1996, the veteran called the VA medical center and 
complained of continued right lower quadrant pain.  On a VA 
outpatient treatment record dated a few days later, he gave a 
one-year history of right-side abdominal pain; he also gave a 
three-month history of diarrhea while stationed in Saudi 
Arabia some five years earlier.  On examination, there was 
tenderness, but there were no masses, in the right upper and 
lower quadrants.  The assessment was questionable chronic 
amebiasis and "rule out" cholecystitis.  Several diagnostic 
studies were ordered.

On an April 1996 VA outpatient treatment record, the veteran 
gave a one-and-a-half year history of an intermittent, dull, 
"pressure-like" pain in the right upper quadrant, 
exacerbated by lying on his right side and sometimes by 
sitting, that he rated 3-out-of-10 in terms of discomfort.  
The next day, a gallbladder sonogram, conducted to rule out 
gallstones, showed no evidence of calculi or biliary duct 
dilation in the gallbladder.  In addition, there was no 
evidence of ascites or of gross masses in the liver.  The day 
after that, X-ray studies with barium enema, conducted to 
rule out cecal pathology, revealed several diverticula in the 
sigmoid colon but no other abnormalities and, in particular, 
no abnormalities in the cecum or distal ileum.

In a June 1997 statement, the veteran said that he had 
diarrhea during his first three months in Saudi Arabia but, 
since his medical records did not accompany him, no record 
was made of the treatment, which consisted of Bentyl tablets.  
He stated that, since then, pain in the right lower quadrant 
had become constant.

Analysis

Service connection is granted for disability resulting from 
injury or disease incurred or aggravated in service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, a claimant 
seeking benefits under a law administered by the Secretary of 
Veterans Affairs has the burden to submit evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded; then, if that burden is met, the 
Secretary has the duty to assist the claimant in developing 
additional evidence pertaining to the claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78, 81-82 (1990); 
Lathan v. Brown, 7 Vet.App. 359, 365 (1995).  If that burden 
is not met, the statutory duty to assist pursuant to 
38 U.S.C.A. § 5107(a) does not attach.  Anderson v. Brown, 9 
Vet.App. 542, 546 (1996).  Indeed, if the claim is not well 
grounded, the Board is without jurisdiction to adjudicate it.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  Further, the 
Court has made it clear that it is error for the Board to 
address the merits of a claim that is not well grounded.  
Epps v. Brown, 9 Vet.App. 341, 344 (1996), aff'd sub nom. 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  Thus, the 
threshold question in any case is whether the claimant has 
presented a claim which is well grounded.

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation; it need 
not be conclusive, but only possible, to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  Murphy, Lathan, supra.  To 
present a well grounded claim, the claimant must provide 
evidence; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  Competent lay 
evidence may suffice where the determinative issue is factual 
in nature but medical evidence is required where the 
determinative issue involves medical etiology or diagnosis.  
Gregory v. Brown, 8 Vet.App. 563, 568 (1996).

For a service connection claim to be well grounded, there 
must be medical evidence of current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and medical evidence of a nexus (i.e., a 
link or a connection) between the injury or disease in 
service and the current disability.  See Winters v. West, 12 
Vet.App. 203, 207-209 (1999) (en banc); Epps, supra; Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).

Here, the veteran claimed service connection for abdominal 
pain that he said began in 1986.  However, his service 
medical records showed only two complaints of diarrhea in 
1970 and another in 1986.  There were no complaints or 
findings of a gastrointestinal disorder on examinations by 
the service department in November 1986, January 1988, 
October 1989, October 1990, October 1991, November 1992, or 
April 1993.  More importantly, there were no complaints or 
findings of a gastrointestinal disorder on a March 1994 VA 
examination.

In March 1995, the veteran gave a three-month history of 
right upper quadrant pain and, thereafter, he reported 
diarrhea while stationed in, or upon return from, the Persian 
Gulf.  Although it is not entirely clear whether he had 
diarrhea while stationed in the Persian Gulf or upon his 
return, nor is it clear whether he has had right upper or 
right lower quadrant pain, nor is it clear that the abdominal 
pain he said began in December 1994 or January 1995 was 
related to diarrhea several years earlier, it is clear from 
the record before us that a plethora of diagnostic tests have 
failed to disclose signs of a gastrointestinal disorder, and 
that numerous clinical examinations have failed to diagnose 
one.  This is not to say that the veteran does not have 
abdominal pain, but no physician has attributed his complaint 
to a gastrointestinal disorder and the Board is unable to do 
so without relying on its own unsubstantiated medical 
conclusion, a practice previously precluded.  Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).

In sum, the veteran has complained of pain in the right upper 
or lower abdominal area, but there is no medical evidence 
that it is a manifestation of a gastrointestinal disorder, 
and no such disorder has been diagnosed.  In the absence of 
evidence of a current gastrointestinal disability, the claim 
is not well grounded and must be denied.


ORDER

Entitlement to service connection for a gastrointestinal 
disorder is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

